Citation Nr: 0921107	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-27 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than July 18, 2003, 
for the award of Dependency and Indemnity Compensation 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from March 1945 to December 
1945.  He died in January 1989, and the appellant is the 
Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to service connection for the cause of the 
Veteran's death, effective July 18, 2003.  A notice of 
disagreement was filed in September 2004 with regard to the 
effective date assigned; a statement of the case was issued 
in July 2006; and, a substantive appeal was received in 
August 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 1989.

2.  The appellant was paid a one-time lump sum death payment 
benefit in February 1989 from the Social Security 
Administration.

3.  An application for a one-time lump sum death payment with 
the Social Security Administration is not an application for 
VA death compensation benefits.

4.  The appellant's claim for dependency and indemnity 
compensation benefits was received by the RO on July 18, 
2003.



CONCLUSION OF LAW

The criteria for an effective date earlier than July 18, 
2003, for the award of dependency and indemnity compensation 
benefits, have not been met.  38 U.S.C.A. §§ 5105, 5110, 5111 
(West. 2002); 38 C.F.R. §§ 3.114(a), 3.152, 3.153, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
Under the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the appellant in a VCAA letter issued in August 
2003.  The letter predated the September 2003 rating 
decision.  See id.  Entitlement to an earlier effective date 
is a downstream issue from that of service connection (for 
which a VCAA letter was duly sent in August 2003), thus 
another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  In any event, an August 2007 VCAA letter was 
issued to the appellant with regard to her claim for an 
earlier effective date.  Collectively, the VCAA letters 
notified the appellant of what information and evidence is 
needed to substantiate her claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
Collectively, the August 2003 and August 2007 letters have 
clearly advised the appellant of the evidence necessary to 
substantiate her claim. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's death certificate in on file, as is the appellant's 
claim for burial benefits.  The appellant reportedly claimed 
entitlement to Social Security Administration (SSA) death 
benefits upon the death of the Veteran.  Such records were 
requested; however, SSA indicated that they were destroyed.  
The evidence of record does contain a February 1989 Notice of 
Award letter pertaining to SSA death benefits.  There is 
otherwise no indication of relevant, outstanding records 
which would support the appellant's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Criteria & Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation (DIC) based on an original claim, 
a claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

When a claim for DIC is received within one year of the 
initial report of actual death, the appropriate effective 
date shall be the first day of the month in which the death 
occurred.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c).  
Where an award is based on liberalizing legislation benefits 
are not authorized prior to the effective date of the 
liberalizing regulation.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114.

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r).

Pursuant to 38 C.F.R. § 3.153, an application on a form 
jointly prescribed by the Secretary and the Secretary of 
Health, Education, and Welfare filed with SSA on or after 
January 1, 1957, will be considered a claim for death 
benefits and to have been received in VA as of the date of 
receipt by the SSA.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.

In the present case, the appellant contends that she is 
entitled to an earlier effective date of January 1989 for DIC 
benefits, which corresponds to the Veteran's date of death.  
She asserts that since she filed for SSA benefits in or about 
February 1989, her application for such benefits should be 
construed as an application for VA DIC benefits.

After a careful review of the evidence of record, the Board 
finds that the evidence is against the appellant's claim.

Initially, the Board notes that 38 U.S.C.A. § 5105 pertains 
to joint applications for SSA and DIC, and reads, in 
pertinent part, as follows:

(a) The Secretary and the Commissioner of Social 
Security shall jointly prescribe forms for use by 
survivors of members and former members of the 
uniformed services in filing application for 
benefits under chapter 13 of this title and title 
II of the Social Security Act (42 U.S.C. 401 et 
seq.).  Each such form shall request information 
sufficient to constitute an application for 
benefits under both chapter 13 of this title [38 
U.S.C.A. §§ 1301 et seq.] and title II of the 
Social Security Act (42 U.S.C. 401 et seq.).

(b) When an application on such a form is filed 
with either the Secretary or the Commissioner of 
Social Security, it shall be deemed to be an 
application for benefits under both chapter 13 of 
this title [38 U.S.C.A. §§ 1301 et seq.] and title 
II of the Social Security Act (42 U.S.C. 401 et 
seq.).

38 C.F.R. § 3.152 provides as follows:

A specific claim in the form prescribed by the 
Secretary (or jointly with the Commission of Social 
Security, as prescribed by § 3.153) must be filed 
in order for death benefits to be paid to any 
individual under the laws administered by VA. (See 
§ 3.400(c) concerning effective dates of awards.).

38 C.F.R. § 3.153 provides as follows:

An application on a form jointly prescribed by the 
Secretary and the Commissioner of Social Security 
filed with the Social Security Administration on or 
after January 1, 1957, will be considered a claim 
for death benefits, and to have been received in 
the Department of Veterans Affairs as of the date 
of receipt in Social Security Administration.  The 
receipt of such an application (or copy thereof) by 
the Department of Veterans Affairs will not 
preclude a request for any necessary evidence.

The Board notes that in February 1989, the appellant filed a 
VA claim for burial benefits.  Such burial expenses were 
authorized by VA per a March 1989 notice.  In separate notice 
issued to the appellant in March 1989, the appellant was 
notified of her right to apply for DIC or death pension 
benefits.  In the letter, it was explained that unless she 
filed a claim for DIC within one year from date of death, 
then any such benefit would not be payable from a date 
earlier than the date her claim is received by VA.  Enclosed 
with such notice letter was a VA Form 21-534, 'Application 
for Dependency and Indemnity Compensation'.  The appellant 
did not submit a claim for DIC at that time.  

The appellant, however, has claimed that she filed a claim 
with SSA in or about February 1989, which she contends should 
be considered a claim for VA DIC benefits.  The determination 
as to whether the appellant had indeed filed a claim with SSA 
on a form "jointly prescribed" so as to also constitute a 
claim for DIC benefits is complicated by the fact that a 
complete copy of the appellant's original claim for SSA death 
benefits is not on file.  As detailed, the SSA folder has 
been destroyed.  However, the record does contain a letter 
from SSA dated in February 1989, which advises the appellant 
of a one-time lump sum death payment of $255.00.  There is no 
indication that the appellant applied for monthly benefits 
with SSA at the time of the Veteran's death.

It is unfortunate that in the present case the exact form 
filed by the appellant in 1989 is not available.  However, 
the totality of the available evidence leads to the 
conclusion that the appellant applied for and received a one-
time lump sum Social Security death benefit.  In considering 
the nature of such a Social Security claim, the Board notes 
that in Kay v. Principi, 16 Vet. App. 529 (2002) the Court 
referenced 42 U.S.C.A. § 402(o) which provides a list of 
applications that are "jointly prescribed" by VA and SSA.  
See Kay, 16 Vet. App. at 533.

42 U.S.C.A. § 402(o) essentially enumerates the benefits for 
which an application properly filed with VA may also 
constitute an application for SSA benefits.  It states as 
follows:

In the case of any individual who would be entitled 
to benefits under subsection (d) [addressing 
child's insurance benefits], (e) [addressing 
widow's insurance benefits], (g), [addressing 
mother's and father's insurance benefits] or (h) 
[addressing parent's insurance benefits] of this 
section upon filing proper application therefore, 
the filing with the Administrator of Veterans 
Affairs by or on behalf of such individuals of an 
application for such benefits, on the form 
described in section 5105 of title 38, shall 
satisfy the requirement of such subsection (d), 
(e), (g), or (h) that an application for such 
benefits be filed.

42 U.S.C.A. § 402(o).

The Board stresses here that the provision for payment of 
lump sum death benefits (the Social Security benefit which 
the appellant filed for in 1989) is listed under subsection 
(i) of section  402 of the 1988 edition of Title 42 of the 
United States Code.  However, the only Social Security 
benefits covered by 42 U.S.C.A. § 402(o) are those listed in 
subsections (d), (d), (g), and (h).  In the context of the 
nature of jointly prescribed forms, if a claim for VA 
benefits would not also constitute a claim for the Social 
Security lump sum death benefit because it was listed in 
subsection (i) and not one of the four subsections listed in 
the statute, this suggests to the Board that the form filed 
by the appellant for the Social Security one time lump sum 
death benefit would not have been jointly prescribed by VA 
and Social Security to also constitute a claim for VA 
benefits.  

The legislative history of 42 U.S.C.A. § 402(o) also suggests 
that the application for a one-time lump sum death payment is 
not one of the forms that has been "jointly prescribed" for 
dual applicability with VA and SSA.  Specifically, the 
legislative history states that "[t]he new subsection (o) 
[of 42 U.S.C.A.] makes it clear that in the case of monthly 
survivors benefits payable . . . to a widow, child, or parent 
of a deceased individual who was a member of a uniformed 
service, the requirement that an application for such 
benefits be filed will be satisfied if such widow, child, or 
parent files an application for such benefits with the 
Administration of Veterans' Affairs."  Senate Report No. 
2380, 84th Cong., 2d Session (1956), reprinted at 1956 
U.S.C.C.A.N. 3976, 3994 (emphasis added).  In the appellant's 
case, there is no indication that she applied for a monthly 
SSA benefit.  Instead, the evidence of record supports that 
she applied for a one-time lump sum SSA death benefit 
payment.  As the benefit applied for with SSA was not a 
monthly benefit and only monthly benefits were the ones 
envisioned to have "jointly prescribed" applications, it 
follows that the application for the one-time lump sum 
payment is not a "jointly prescribed" application and 
therefore cannot be considered an application for DIC 
benefits with VA.

In this case, the evidence of record is clear, the appellant 
received a one-time lump sum death benefit payment from SSA 
and she did not apply for a monthly benefit from SSA.  
Considering the express provisions as well as the legislative 
history of 42 U.S.C.A. § 402(o), the Board finds that the 
appellant did not file a claim which was "jointly 
prescribed." 

For the above reasons, the Board finds that the appellant's 
claim for an earlier effective date must be denied.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


